 1   Eric D. Houser (SBN 130079)
     Neil J. Cooper (SBN 277997)
 2   HOUSER & ALLISON, APC
     A Professional Corporation
 3
     9970 Research Drive
 4   Irvine, California 92618
     Telephone: (949) 679-1111
 5   Facsimile: (949) 679-1112
     E-Mail: ncooper@houser-law.com
 6
     Attorneys for Defendant, The Bank of New York Mellon fka The Bank of New York as
 7
     Trustee for the Benefit of the Certificate Holders of the CWALT, Inc., Alternative Loan Trust
 8   2004-25CB, Mortgage Pass-Through Certificates, Series 2004-25CB

 9                               UNITED STATES DISTRICT COURT
10                              EASTERN DISTRICT OF CALIFORNIA
11
     SUZANNE RYAN-BEEDY, an individual,                 Case No.: 2:17-CV-01999-WBS-EFB
12
                    Plaintiff                           ORDER GRANTING DEFENDANT
13                                                      THE BANK OF NEW YORK
                        vs.                             MELLON, AS TRUSTEE’S REQUEST
14                                                      TO APPEAR BY TELEPHONE
     THE BANK OF NEW YORK MELLON fka
15   THE BANK OF NEW YORK AS TRUSTEE                    Date:    April 8, 2019
     FOR THE BENEFIT OF THE CERTIFICATE                 Time:    1:30 p.m.
16   HOLDERS OF THE CWALT, INC.,                        Judge:   Hon. William B. Shubb
     ALTERNATIVE LOAN TRUST 2004-25CB,
17                                                      Place:   Courtroom 5, 14th Floor
     MORTGAGE PASS-THROUGH
     CERTIFICATES, SERIES 2004-25CB;                             Robert T. Matsui U.S. Courthouse
18                                                               501 I Street
     DITECH FINANCIAL, LLC, and DOES 1-50,
19   inclusive,                                                  Sacramento, CA 95814

20                  Defendants                          Action filed: September 27, 2017
                                                        Trial Start: September 17, 2019
21

22

23          Having read the request by Defendant, the Bank of New York Mellon fka the Bank of
24   New York as Trustee for The Benefit of the Certificate Holders of the Cwalt, Inc., Alternative
25   Loan   Trust   2004-25CB,     Mortgage    Pass-Through      Certificates,   Series   2004-25CB’s
26   (“Defendant”) counsel, the Court hereby grants the request to appear telephonically at the April
27   8, 2019, Motion for an Order Staying the Action. Neil J. Cooper can be reached directly at (949)
28   679-1111.

                    ORDER GRANTING REQUEST TO APPEAR BY TELEPHONE
                                         1
 1          The courtroom deputy shall email counsel with instructions on how to participate in the

 2   telephonic conference call.

 3          IT IS SO ORDERED.

 4   Dated: April 1, 2019

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                    ORDER GRANTING REQUEST TO APPEAR BY TELEPHONE
                                         2
